Exhibit 10.14

 



GIRLILLA MARKETING CONSULTATION AGREEMENT

 

This Strategic Digital Marketing Consultation Agreement (the "Agreement") is
entered into by and between GENIUS BRANDS INTERNATIONAL INC., a Nevada
corporation with its principal place of business located at 3111 Camino Del Rio
North, Suite 400, San Diego, CA, 92108 (the "Company") and GIRLILLA MARKETING,
LLC, a Tennessee limited liability company with its principal place of business
located at 1400 18th Avenue South, Nashville, TN. 37212 ("Consultant").

 

1.Consulting Relationship. During the Term of this Agreement, Consultant will
provide consulting services (the "Services") to the Company as described in
Section 2 below.

 

2.Services. Consultant agrees to provide the Company with the following
non-exclusive strategic digital marketing services:

 

a)Assist and advise Company in developing a digital strategy, including with
respect to all content syndication, digital retailing and digital distribution;



b)Consult and help execute upon Company’s current digital and social media
marketing and promotions, including but not limited to, BabyGenius.com, the
BabyGenius app, Facebook, Twitter and YouTube, among others; and



c)Develop and execute upon a digital and retail product promotion strategy.

 

3.Fees. As full consideration for the Services Consultant is providing
hereunder, the Company will issue Consultant an aggregate of 1,000,000 shares of
Company’s restricted common stock (the “Consulting Shares”), which will vest as
follows: (i) 200,000 upon execution of this Agreement, (ii) 200,000 shares on
January 15, 2014, (iii) 200,000 shares on March 15, 2014, (iv) 200,000 shares on
June 15, 2014, and 200,000 shares on September 14, 2014. The Consultant agrees
to the Company causing its transfer agent to place a “vesting” legend and stock
order against the Consulting Shares in accordance with the foregoing vesting
schedule.

 

4.Expenses. All expenses must be pre-approved and in writing by the Company.

 

5.Term and Termination.

 

a)Consultant shall serve as a consultant to the Company for a period commencing
on November 15, 2013.

 

b)This Agreement will terminate on November 15, 2014 (the “Term”).

 

6.Indemnification and Confidentiality. Company agrees to indemnify Consultant
and its employees, directors and independent contractors against any third party
claim, including all costs and reasonable attorneys’ fees, which may arise from
a breach of any representations and warranties of the Company. Any confidential,
personal, and proprietary information that Consultant obtains from Company will
remain confidential. Company shall also keep any information that Company
obtains from Consultant through the Services, including without limitation any
business practices, techniques, marketing and promotional ideas, and industry
information, in confidence; disclosing to employees and other third parties on a
“need to know” basis only. In no circumstances, however, will Company share such
information with third party companies or individuals in the marketing and
promotion industries without Consultant's prior written consent.

 

1

 

 

 

7.Consultant Representations. Consultant hereby represents and warrants that
Consultant is an “accredited investor,” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and Consultant is able to bear the economic risk of an
investment in the Consulting Shares. Consultant is acquiring the Consulting
Shares solely for its own account and not with a view to the distribution or
resale of the Consulting Shares except pursuant to a registration statement
declared effective under the Securities Act, or an exemption from the
registration requirements of, the Securities Act. Consultant understands that
the Consulting Shares are restricted securities as defined in Rule 144 of the
Securities Act and that the Consulting Shares shall accordingly bear a standard
restrictive legend

 

8.Miscellaneous.

 

 

a)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

 

b)Cost of Collection. In the event that Company fails to pay Consultant on a
timely basis, Company shall pay all costs, including reasonable attorney's fees,
incurred by Consultant in collecting all unpaid fees.

 

c)Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
Los Angeles, California in accordance with the rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules. The
arbitrator shall apply California law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

2

 

 

 

 

The parties have executed this Agreement as of the date written in Section 5
above.

 

 

GIRLILLA MARKETING, LLC   GENIUS BRANDS INTERNATIONAL INC.                   By:
/s/ Jennie Smythe   By: /s/ Klaus Moeller   Name: Jennie Smythe   Name: Klaus
Moeller   Title:  CEO   Title: Chairman & CEO              

 

 

 

 



3



 